Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent amendment, filed on 3/3/2021, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 1-20.

Specification
The specification submitted 1/2/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 1/2/2020 have been accepted by the examiner.
	

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Hardy on 6/15/2021.

The application has been amended as follows: 

4. (AMEND) The method for manufacturing a semiconductor device according to claim 1, further comprising:
forming a pair of conductive layers over and in contact with the oxide semiconductor film,
wherein the silicon oxynitride film is [[over]] under the pair of conductive layers.


5. (AMEND) The method for manufacturing a semiconductor device according to claim 4,
wherein the pair of conductive layers comprises titanium.


6. (AMEND) A method for manufacturing a semiconductor device comprising:
	forming a gate electrode;
	forming an oxide semiconductor film over the gate electrode;
	performing a first heat treatment in an atmosphere of mixed gases 
	forming a silicon oxynitride film comprising a region in contact with the oxide semiconductor film;
	forming a first metal oxide film comprising indium over the silicon oxynitride film;
	forming a second metal oxide film comprising aluminum over the first metal oxide film;
	performing a second heat treatment at a temperature higher than or equal to 150[Symbol font/0xB0]C and lower than or equal to 400 [Symbol font/0xB0]C after forming the second metal oxide film; and
	forming a conductive layer over the second metal oxide film.


9. (AMEND) The method for manufacturing a semiconductor device according to claim 6, further comprising:
forming a pair of conductive layers over and in contact with the oxide semiconductor film,
wherein the silicon oxynitride film is [[over]] under the pair of conductive layers.

10. (AMEND) The method for manufacturing a semiconductor device according to claim 9,
wherein the pair of conductive layers comprises titanium.


	14. (AMEND) The method for manufacturing a semiconductor device according to claim 11, further comprising:
forming a pair of conductive layers over and in contact with the oxide semiconductor film,
wherein the silicon oxynitride film is [[over]] under the pair of conductive layers.


15. (AMEND) The method for manufacturing a semiconductor device according to claim 14,
wherein the pair of conductive layers comprises titanium.


	16. (AMEND) A method for manufacturing a semiconductor device comprising:
	forming a gate electrode;
	forming an oxide semiconductor film over the gate electrode;
	performing a first heat treatment in an atmosphere of mixed gases 

	forming a metal oxide film comprising indium over the silicon oxynitride film;
	performing a second heat treatment at a temperature higher than or equal to 150[Symbol font/0xB0]C and lower than or equal to 400 [Symbol font/0xB0]C after forming the metal oxide film; and
	forming a conductive layer over the metal oxide film.


19. (AMEND) The method for manufacturing a semiconductor device according to claim 16, further comprising:
forming a pair of conductive layers over and in contact with the oxide semiconductor film,
wherein the silicon oxynitride film is [[over]] under the pair of conductive layers.


20. (AMEND) The method for manufacturing a semiconductor device according to claim 19,
wherein the pair of conductive layers comprises titanium.



	
	Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including performing a first heat treatment in an atmosphere of clean dry air after forming the oxide semiconductor film.

	Regarding Claim 6, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including performing a first heat treatment in an atmosphere of mixed gases after forming the oxide semiconductor film.

	Regarding Claim 11, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including performing a first heat treatment in an atmosphere of clean dry air after forming the oxide semiconductor film.

	Regarding Claim 16, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including performing a first heat treatment in an atmosphere of mixed gases after forming the oxide semiconductor film.

All other pending claims are dependent upon the claims above and are allowable based on that dependency.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHRISTOPHER A JOHNSON/Examiner, Art Unit 2899